—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated December 21, 1999, which granted the motion of the defendant Borderland Farm, Inc., for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the defendant Borderland Farm, Inc. (hereinafter Borderland), for summary judgment dismissing the complaint insofar as asserted against it (see, General Obligations Law § 9-103 [1] [c]). After Borderland made out a prima facie case for summary judgment, the plaintiffs failed to controvert the showing that the injured plaintiff did not have permission to enter the upper level of the barn where his accident occurred (see, Brown v American Mfg. Co., 209 App Div 621; Gilfillan v German Hosp. & Dispensary, 115 App Div 48; Cristiano v Millers, 15 Misc *586254). Moreover, the plaintiffs failed to establish a triable issue of fact as to whether an employee of Borderland invited the injured plaintiff into the barn. Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.